IN THE
                         TENTH COURT OF APPEALS

                                No. 10-11-00308-CR

JONG SUP LEE,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                           From the 52nd District Court
                              Coryell County, Texas
                           Trial Court No. FR-10-20590


                          MEMORANDUM OPINION


      Jong Sup Lee pleaded guilty to the offense of aggravated robbery. The jury

assessed punishment at 30 years confinement and a $10,000 fine. We affirm.

      Lee’s appointed counsel filed an Anders brief asserting that he has diligently

reviewed the appellate record and that, in his opinion, the appeal is frivolous. See

Anders v. California, 386 U.S. 738 (1967). Counsel informed Lee of his right to submit a

brief on his own behalf. Lee did not file a brief, and the State did not file a response.

Counsel's brief evidences a professional evaluation of the record for error, and we
conclude that counsel performed the duties required of appointed counsel. See Anders

v. California, 386 U.S. at 744; High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. 1978); see

also In re Schulman, 252 S.W.3d 403, 407 (Tex. Crim. App. 2008).

        In reviewing an Anders appeal, we must, "after a full examination of all the

proceedings, ... decide whether the case is wholly frivolous." See Anders v. California, 386

U.S. at; accord Stafford v. State, 813 S.W.2d 503, 509-11 (Tex. Crim. App. 1991). An

appeal is "wholly frivolous" or "without merit" when it "lacks any basis in law or fact."

McCoy v. Court of Appeals, 486 U.S. 429, 439 n.10 (1988). After a review of the entire

record in this appeal, we determine the appeal to be wholly frivolous. See Bledsoe v.

State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005). Accordingly, we affirm the trial

court's judgment.

        Counsel's request that he be allowed to withdraw from representation of Lee is

granted. Additionally, counsel must send Lee a copy of our decision, notify Lee of his

right to file a pro se petition for discretionary review, and send this Court a letter

certifying counsel's compliance with Texas Rule of Appellate Procedure 48.4. TEX. R.

APP. P. 48.4; see also In re Schulman, 252 S.W.3d at 409 n.22.




                                           AL SCOGGINS
                                           Justice




Lee v. State                                                                            Page 2
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed; motion granted
Opinion delivered and filed November 1, 2012
Do not publish
[CRPM]




Lee v. State                                   Page 3